Citation Nr: 0627130	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chloracne as a result 
of exposure to herbicide. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Huntington, 
West Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).  

This appeal was previously before the Board in September 2005 
when it was remanded for additional development.  The 
requested development has been completed, and the appeal has 
been returned to the Board for further review.  


FINDING OF FACT

The veteran has current chloracne as the result of herbicide 
exposure in service.


CONCLUSION OF LAW

Chloracne was incurred in service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

The veteran contends that he has developed chloracne as a 
result of exposure to Agent Orange during service.  

The veteran's personnel records indicate that he served in 
Vietnam.  On December 27, 2001, the Veterans Education and 
Benefits Expansion Act of 2001 was enacted.  See Pub. L. No. 
107-103, 115 Stat. 976 (2001).  A veteran, who, during active 
military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicides.  38 U.S.C.A. § 1116(f).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, then certain diseases shall 
be service-connected even though there is no record of such 
disease during service.  The list of these diseases includes 
chloracne or other acneform disease consistent with chloracne 
manifested within one year of service.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). 

In this case, all of the available treatment records 
identified by the veteran have been obtained.  These records 
are negative for evidence of treatment for chloracne within a 
year of the veteran's last exposure.  As noted above, this 
does not preclude the veteran from establishing service 
connection on a direct basis.

The veteran has testified to periodic rashes since service 
and demonstrated lesions at the time of the hearing.  

In March 2002, the veteran underwent a VA Agent Orange 
examination.  He reported rashes that come and go on the 
chest and back.  On examination, burn scars were noted on the 
chest and back, but there were no other lesions.  The 
examiner concluded that the veteran had mild chloracne 
related to Agent Orange exposure.

The Agent Orange examination, together with the veteran's 
testimony, provides competent evidence of current chloracne 
related to Agent Orange exposure in service.  The veteran's 
testimony indicates that the disability was present within 
the presumptive period after service, while the examiner's 
opinion provides evidence that would support direct service 
connection.

On the other hand, VA and non-VA treatment and examination 
records dating from November 1971 contain no findings 
referable to chloracne.

In this case the evidence is in relative equipoise.  When the 
evidence is in equipoise, reasonable doubt is resolved in the 
veteran's favor, and the veteran prevails.  38 U.S.C.A. 
§ 5107(b) (West 2002).  Accordingly, the claim for service 
connection for chloracne is granted.


ORDER

Entitlement to service connection for chloracne is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


